Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Applicant's amendment, filed 9/21/2021, is acknowledged.

Claims 1 and 4-15 are pending.

2.  Applicant has overcome the prior objections to claims 2-3 given applicant’s cancellation of these claims.

3. Applicant has overcome the prior obviousness rejections under 35 U.S.C. 103.

Yasuhara, (Biochem and Biophys. Research Communications, 1990, of record), which was considered the closest prior art,  teaches immobilization of carboxypeptidase B (CPB) onto sepharose as part of a column (abstract).

Yasuhara further teaches that carboxypeptidase B (CPBG) acts with high specificity to peptides with basic C-terminal residues, and that it can be utilized as a method for absorption of peptides which have basic C-terminal residues (p. 330, 1st ¶).

However, Yasuhara does not teach the CPB column in a method for reducing heterogeneity of a therapeutic protein as part of a single multi-column chromatography system that includes four column connected in sequential order in series or in parallel which further includes feeding a flow-through from the first column into the second column and feeding a flow-through from the second column to the forth column. 

While Girard (Girard et al. “J. Biotechnology, 213 (2015) 65-73, or record) teaches a purification process of monoclonal antibodies based on two continuous chromatography steps for capture and intermediate purification (abstract; fig. 1) and that continuous chromatography overcomes certain problems of batch discontinuous steps (p. 66, right hand column lines 1-5), Girard does not teach what type of mode (i.e., flow-through) first and second column as currently recited.

In total, one of skill in the art would not be easily guided to including the CPB column taught by Yasuhara as part of a single multi-column chromatography in a method for reducing heterogeneity of a therapeutic protein given the general teachings of Yasuhra that CPB can be immobilized on Sepharose and use for absorbing elution of peptides and Girard that continuous chromatography is advantageous. 

Claim Rejections - 35 USC § 112
4.  Claim 1 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as originally filed does not provide support for the invention as now claimed. 

This is a New Matter rejection for the following reasons:

The added limitations to claim 1 represents a departure from the specification and the claims as originally filed.

Applicant's amendment points to ¶s 24 and 87 for the steps of “feeding a flow-through from the second column to the fourth column”. (See p. 6 of applicant’s response) However, ¶4 states that “an eluate comprising the therapeutic protein from the second column into the third column” (see step (d)) and ¶87 only states “the multi-column chromatography system used in the present process can be operated in a continuous mode and at steady state”.

Applicant further states that “overall support for the amendments to claim 1 can be found in Figs. 4 and 7 as well as in Examples 2-6 of the application as filed”

However, Figs. 4 and 7 show a flow through passing from column 1 of column 2. The examples starting at p. 14 of the specification as filed also clearly show a flow through from a first column to a second column. 

In addition, applicant has not pointed to support nor does the specification appear to provide any support for allowing any of the columns in the sequential forth column process to include carboxypeptidase B immobilized on Sepharose. Instead, the specification as filed only appears to provide support for the first column as the CPB-Sepharose column (see ¶82 –“(b) feeding a cell culture harvest comprising a therapeutic protein into the first column …wherein the first column comprising carboxypeptidase B immobilized on sepharose”; ¶96 – ‘’Passing a harvest recovered form perfusion cell culture on a column which has carboxypeptidase B enzyme immobilized on sepharose”; ¶106/example 2 –“inlet of CPB-Sepharose column is connect ..the inlet of Protein A column”; ¶113 –“FIG. 5 shows chromatograph profile of CPB-CNBR-activated Sepharose TM 4B column followed by Protein A column”; ¶132 “CPB-CNBR-activated Sepharose 4 B column (Column 1) was follow by Protein A column (column 2)”). 

The instant claims are accordingly considered to now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed.

Applicant is required to cancel the new matter in the response to this Office Action.  Alternatively, Applicant is invited to provide sufficient written support for the limitations indicated above.  See MPEP 714.02 and 2163.06.

It is noted that should applicant amend claim 1 to replace the phrase at line 5 “a column comprising carboxypeptidase” with – a first column comprising carboxypeptidase – and to also replace the phrase at line 7 “the second column” with –the third column --, the new matter rejection will be withdrawn. 

5. Claims 4-15 are allowed.

6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 23, 2021


Examiner, Art Unit 1644


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644